** INITIATIVE PETITIONS — PROTEST — HEARINGS — SIGNERS ** AS SECRETARY OF STATE, IN CONDUCTING HEARINGS UPON PROTESTS REFILED WITH YOU AGAINST THE SUFFICIENCY OF INITIATIVE PETITIONS, HAVE AUTHORITY "TO HEAR AND CONSIDER THE ISSUE AS TO REGISTRATION (NON- REGISTRATION) OF SIGNERS OF SUCH PETITIONS".  AS TO WHAT EVIDENCE CAN BE CONSIDERED BY YOU IN RELATION TO SAID ISSUE, ATTENTION IS CALLED TO OUR OPINION NO. APRIL 10, 1936 — CARTER, OPINION NO. APRIL 23, 1936 — CARTER (PROCEEDINGS, PROTEST, SECRETARY OF STATE) CITE: ARTICLE V, SECTION 3 34 O.S. 8 [34-8] (FRED HANSEN)